      Case 1:19-cv-00896-MAD-CFH Document 45 Filed 08/22/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


THE CITY OF AMSTERDAM,

                        Plaintiff,                   Civil Action No. 1:19-cv-00896 (MAD/CFH)

                 v.

PURDUE PHARMA L.P., et al.,

                        Defendants.


                STIPULATION REGARDING SERVICE OF THE COMPLAINT

        IT IS HEREBY STIPULATED AND AGREED, by and between Napoli Shkolnik PLLC,

counsel for plaintiff and counsel for the defendants identified below, represented by the

undersigned counsel:

        1.       A copy of a Summons and the operative Complaint in this action shall be deemed

to have been served upon the defendants identified below effective as of July 30, 2019.

        2.       The defendants identified below hereby waive any objections they may have to

the manner of service of the Summons and Complaint in this action; provided, however, that

defendants retain all other objections and defenses, including, but not limited to, lack of personal

jurisdiction.

        3.       This Stipulation does not affect any existing dates or deadlines in this action.




                                                                                                6933498.3
      Case 1:19-cv-00896-MAD-CFH Document 45 Filed 08/22/19 Page 2 of 5



       4.      Electronic signatures on this stipulation shall have the same force and effect as

original signatures.

Dated: August 22, 2019

 /s/ Hunter J. Shkolnik                            /s/ Shawn P. Naunton
 Hunter J. Shkolnik                                Shawn P. Naunton
 NAPOLI SHKOLNIK PLLC                              ZUCKERMAN SPAEDER LLP
 400 Broadhollow Road, Suite 305                   485 Madison Avenue, 10th Floor
 Melville, NY 11747                                New York, NY 10022
 Telephone: (212) 397-1000                         Telephone: (212) 704-9600
 E-mail: hshkolnik@napolilaw.com                   E-mail: snaunton@zuckerman.com

 Attorneys for Plaintiff                           Conor B. O’Croinin*
                                                   ZUCKERMAN SPAEDER LLP
                                                   100 E. Pratt Street, Suite 2440
                                                   Baltimore, MD 21202
                                                   Telephone: (410) 949-1160
                                                   E-mail: cocroinin@zuckerman.com

                                                   *Admitted pro hac vice

                                                   Attorneys for Defendants CVS Health
                                                   Corporation; Caremark Rx, L.L.C.;
                                                   CaremarkPCS Health, L.L.C. d/b/a
                                                   CVS/Caremark; Caremark, L.L.C.; and
                                                   CaremarkPCS, L.L.C.

 /s/ Michael H. Reed                               THOMPSON & KNIGHT LLP
 Michael H. Reed
 Dina L. Hamerman*                                 /s/ Nicholas S. Davis
 YANKWITT LLP                                      Nicholas S. Davis
 140 Grand Street, Suite 705                       900 Third Avenue, 20th Floor
 White Plains, NY 10601                            New York, New York 10022
 Telephone: (914) 686-1500                         Telephone: 212-751-3001
 Fax: (914) 801-5930                               Fax: 214-751-3113
 E-mail: michael@yankwitt.com                      E-mail: nick.davis@tklaw.com
        dina@yankwitt.com
                                                Timothy E. Hudson*
 *Denotes counsel who will seek pro hac vice    Texas State Bar No. 24046120
 admission                                      tim.hudson@tklaw.com
                                                Janelle L. Davis
 Counsel for Defendants Walgreen Co., Walgreen Texas State Bar No. 24059655
 Eastern Co. and Walgreens Boots Alliance, Inc. E-mail: janelle.davis@tklaw.com



                                               2
                                                                                         6933498.3
     Case 1:19-cv-00896-MAD-CFH Document 45 Filed 08/22/19 Page 3 of 5



                                                   Mackenzie Salenger*
                                                   Texas State Bar No. 24102451
                                                   One Arts Plaza
                                                   1722 Routh Street, Suite 1500
                                                   Dallas, Texas 75201
                                                   Telephone: 214-969-1700
                                                   Fax: 214-969-1751
                                                   E-mail: mackenzie.salenger@tklaw.com

                                                   *Denotes counsel who will seek pro hac vice
                                                   admission.

                                                   Attorneys for Navitus Holdings, LLC and
                                                   Navitus Health Solutions, LLC

/s/ Jillian K. Farrar                              /s/ Brian A. Herman
Jillian K. Farrar                                  Brian A. Herman
UNDERBERG & KESSLER LLP                            Kelly A. Moore*
300 Bausch & Lomb Place                            Carolyn Silane*
Rochester, NY 14604                                Elizabeth Buechner*
Telephone: (585) 258-2800                          Morgan Lewis & Bockius LLP
Fax: (585) 258-2821                                101 Park Ave.
E-mail: jfarrar@underbergkessler.com               New York, NY 10178-0060
                                                   Telephone: (212)-309-6909/6612/6734
Robert J. Gilbertson*                              Fax: (212) 309-6001
GREENE ESPEL PLLP                                  E-mail: brian.herman@morganlewis.com
222 South Ninth Street, Suite 2200                      kelly.moore@morganlewis.com
Minneapolis, MN 55402                                   carolyn.silane@morganlewis.com
Telephone: (612) 373-0830                               elizabeth.buechner@morganlewis.com
E-mail: BGilbertson@GreeneEspel.com
                                                   Coleen M. Meehan*
*Denotes counsel who will be seeking pro hac       Elisa P. McEnroe*
vice admission                                     Morgan Lewis & Bockius LLP
                                                   1701 Market Street
Attorneys for Defendant Prime Therapeutics         Philadelphia, PA 19103
LLC                                                Telephone: (215) 963-5892/5917
                                                   Fax: (215) 963 5001
                                                   E-mail: coleen.meehan@morganlewis.com
                                                            elisa.mcenroe@morganlewis.com

                                                   *Denotes counsel who will be seeking pro
                                                   hac vice admission

                                                   Counsel for Defendants Rite Aid
                                                   Corporation and Rite Aid of Maryland, Inc.
                                                   d/b/a Rite Aid Mid-Atlantic Customer


                                               3
                                                                                        6933498.3
       Case 1:19-cv-00896-MAD-CFH Document 45 Filed 08/22/19 Page 4 of 5



                                                      Support Center

 /s/ Michael T. Ferruggia                             /s/ Steven L. Penaro
 Michael T. Ferruggia (seeking admission to           Steven L. Penaro
 N.D.N.Y.)                                            ALSTON & BIRD LLP
 JONES DAY                                            90 Park Avenue, 15th Floor
 250 Vesey Street                                     New York, NY 10016-1387
 New York, NY 10281-1047                              Telephone: (212) 210-9400
 Telephone: (212) 326-3939                            Fax: (212) 210-9444
 Email: mferruggia@jonesday.com                       E-mail: steve.penaro@alston.com

 Christopher Lovrien*                                 William H. Jordan*
 Sarah Conway*                                        Caroline R. Strumph*
 JONES DAY                                            ALSTON & BIRD LLP
 555 South Flower Street, 50th Floor                  One Atlantic Center
 Los Angeles, CA 90071                                1201 West Peachtree Street
 Telephone: (213) 243-2567                            Atlanta, GA 30309-3424
 Email: cjlovrien@jonesday.com                        Telephone: (404) 881-7000
        sgconway@jonesday.com                         Fax: (404) 881-7777
                                                      E-mail: bill.jordan@alston.com
 *Denotes counsel who will be seeking pro hac                 Caroline.strumph@alston.com
 vice admission
                                                      Brian D. Boone*
                             1
 Attorneys for Walmart Inc.                           ALSTON & BIRD LLP
                                                      Bank of America Plaza, Suite 4000
                                                      101 S. Tryon St.
                                                      Charlotte, NC 28280
                                                      Telephone: (704) 444-1000
                                                      Fax: (704) 444-1111
                                                      E-mail: brian.boone@alston.com

                                                      Kimberly K. Chemerinsky*
                                                      ALSTON & BIRD LLP
                                                      333 South Hope Street, 16th Floor
                                                      Los Angeles, CA 90071-1410
                                                      Telephone: (213) 576-1000
                                                      Fax: (213) 576-1100
                                                      E-mail: kim.chemerinsky@alston.com

                                                      *Denotes counsel who will be seeking pro
                                                      hac vice admission

                                                      Attorneys for Defendants UnitedHealth

   1
    Plaintiffs erroneously named Wal-Mart Inc. as a defendant in this action. As of February 1, 2018,
Wal-Mart Stores, Inc. became known as Walmart Inc., not Wal-Mart Inc.


                                                 4
                                                                                              6933498.3
    Case 1:19-cv-00896-MAD-CFH Document 45 Filed 08/22/19 Page 5 of 5



                                                  Group Incorporated, Optum, Inc., and
                                                  OptumRx, Inc.)

/s/ Alexandria E. Swette
Alexandria E. Swette
Steven G. Kobre
Matthew I. Menchel
Alana F. Montas
KOBRE & KIM LLP
800 Third Avenue
New York, NY 10022
Tel.: (212) 488-1200
Fax: (212) 488-1220
E-mail: Alexandria.Swette@kobrekim.com
         Steven.Kobre@kobrekim.com
         Matthew.Menchel@kobrekim.com
         Alana.Montas@kobrekim.com

Adriana Riviere-Badell
Florida Bar No. 30572
KOBRE & KIM LLP
201 South Biscayne Boulevard
Suite 1900
Miami, Florida 33131
Telephone.: (305) 967-6100
Fax: (305) 967-6120
E-mail: adriana.riviere-badell@kobrekim.com

Julian W. Park
California Bar No. 263501
KOBRE & KIM LLP
150 California Street, 19th Floor
San Francisco, California 94111
Telephone: (415) 582-4800
Fax: (415) 582-4811
E-mail: julian.park@kobrekim.com

Attorneys for Defendants Express Scripts
Holding Company and Express Scripts, Inc.




                                              5
                                                                                         6933498.3
